Title: Noah Worcester to Thomas Jefferson, 20 September 1819
From: Worcester, Noah
To: Jefferson, Thomas


					
						
							Dear Sir,
							
								Brighton
								Sept. 20. 1819
							
						
						Some months ago a Proposed Memorial was published in this vicinity to call the attention of our countrymen to the enormities of privateering, and to prepare the way for bringing the subject before Congress. But a question has arisen, whether it will not be better to extend the prayer of the Memorial to all maratime depredations, according to a former treaty with Prussia. The subject is under the consideration of two respectable Committees, which we mentioned in No. 17, Friend of Peace. These Committees are inclined to favor the latter proposition, but they wish to obtain the opinions of a number of the most eminent politicians and philanthropists before they decide. The subject is believed to be one in which you, Sir, will take a deep interest, both as it relates to the good of our country and to the general cause of humanity. If it will be consistent with your health and your views of propriety, it is desired that you should give a concise answer to the following questions:—Is it desirable that a Memorial should be presented to Congress on the subject proposed? If desirable at all, which will be the most prudent, to limit the prayer of the Memorial to the abolition of privateering, or to extend it, and desire of Congress to devise and pursue the best methods for obtaining a conventional law of nations, that no unarmed vessel shall be molested in time of war, not having on board contraband articles?
						A similar request is made to a considerable number of eminent men. If they should answer, their letters will be laid before the Committees, but not published, if that shall be their request. The object is merely to ascertain the wiser course. I said “a concise answer,” in reference to your age and health, and not to prescribe the form of your reply, or  limit your observations.
						
							Yours with great respect.
							N. Worcester. Cor. Sec. M.P.S.
						
					
					
						P.S. I think I sent the Proposed Memorial, and also No 17—but lest you may have faild of receiving them, I shall send them with this.
					
				